Citation Nr: 0730500	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-09 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 




ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which implicitly found that new and material 
evidence had been presented, reopened the claim, and denied 
service connection for PTSD.  

The veteran and his spouse testified before the undersigned 
Acting Veterans Law Judge in July 2007 sitting at Nashville, 
Tennessee.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
denied in an October 2001 rating decision.  He did not appeal 
and that decision became final. 

2.  The evidence associated with the claims file subsequent 
to the October 2001 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, and raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.

3.  The veteran did not engage in combat with the enemy.  

4.  The weight of the competent evidence supports a diagnosis 
of PTSD; the evidence establishes in-service incurrence of a 
stressful event; and the competent medical evidence shows a 
nexus between the currently diagnosed PTSD and the stressful 
events in service.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision to deny service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The additional evidence associated with the file since 
the RO's October 2001 rating decision is new and material, 
and the claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156(a) (2007).

3.  With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2007). 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Notice should be provided to a claimant before the inial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi,    18 Vet. App. 112 (2004); 
see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  The duty to notify provisions of the statute and 
implementing regulations apply to claims to reopen based on 
new and material evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

In the present case, VA satisfied its duty to notify by means 
of a November 2003, May 2005, and December 2005 letter, from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letter informed the appellant of what evidence was needed 
to establish the underlying benefits sought (service 
connection for PTSD), of what VA would do or had done, and 
what evidence the appellant should provide, informed the 
appellant that it was the appellant's responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim, and requested the appellant to sent to VA 
all evidence in his possession that pertained to the claim.    

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  The claims file contains VA medical 
records, VA hospital examination reports and medical opinion, 
service medical records, a report from U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR)), and other lay statements.  

Moreover, the claims file contains the veteran's own 
statements in support of his claim, including testimony 
provided at a July 2007 hearing before the undersigned Acting 
Veterans Law Judge.  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.  

Further regarding notice, on March 3, 2006, the United States 
Court of Appeal for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

It does not appear from the record that the appellant was 
provided with notice of the type of evidence necessary to 
establish an effective date or higher rating if service 
connection is granted on appeal; however, when implementing 
the Board's grant of service connection, the RO will address 
any notice defect with respect to a higher initial rating and 
effective date.  Significantly, the veteran retains the right 
to appeal the initial disability rating and effective date 
assigned by the RO. 

Even if the notice and duty to assist provisions contained in 
the law have not been completely satisfied, the veteran will 
not be prejudiced by the Board's decision because the full 
benefits sought on appeal (service connection for PTSD) are 
being granted by this Board decision.  

To the extent that there may be any deficiency of notice or 
assistance on the issue of service connection for PTSD, 
including any failure to provide adequate notice regarding 
the requirements to reopen a claim on the basis of new and 
material evidence, there is no prejudice to the appellant in 
proceeding with these issues because of the favorable nature 
of the Board's decision (reopening and grant of service 
connection for PTSD).  

Because the claim for service connection for PTSD (based on 
new and material evidence) has been reopened, any deficiency 
regarding notice of the basis for a prior final denial of a 
claim, or that information or evidence is necessary to reopen 
a claim, is not prejudicial to the appellant's claim on this 
issue.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Furthermore, the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim, including by personal hearing testimony and 
submission of statements and arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

The veteran's claim for service connection for PTSD was 
denied in an October 2001 rating decision.  The RO notified 
the veteran of this decision on November 2, 2001, the veteran 
entered a notice of disagreement with that decision in 
November 2001, and the RO issued a statement of the case on 
October 18, 2002.  Thereafter, because the veteran did not 
enter a substantive appeal within one year of notice of the 
decision or within 60 days of issuance of the statement of 
the case, the October 2001 rating decision to deny service 
connection for PTSD became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim for service connection for PTSD.  
Moreover, the Board notes that the RO appears to have 
reopened the claim in the March 2005 rating action that is 
the basis for the present appeal.  

However, the preliminary question of whether a previously 
denied claim should be reopened as a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See 38 U.S.C.A. 
§ 5103A.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the October 2001 RO rating 
decision that was not previously submitted to agency 
decisionmakers, when considered with previous evidence of 
record, relates to an unestablished fact of an in-service 
stressful event  that is necessary to substantiate the claim 
for service connection for PTSD, and raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.

The basis for the October 2001 rating decision denial of 
service connection for PTSD was that there was that there was 
no verified in-service stressful event.  The additional 
evidence received since the time of the October 2001 rating 
decision includes military unit histories of the veteran's 
unit during his Vietnam service that substantiates a reported 
in-service stressful event.  

Additional evidence has been added to the record, including 
VA outpatient treatment records, statements from the veteran 
received in July 2003 and June 2005 that listed specific 
incidents of stressful experiences while on active duty, and 
a February 2005 VA examination in which an opinion was 
offered.  This evidence was not previously before agency 
decisionmakers.  For these reasons, the Board finds that the 
additional evidence of record, especially the military unit 
histories, is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  

Moreover, because the RO considered the merits of the 
underlying service connection claim in the March 2005 rating 
on appeal, the Board may proceed with appellate review at 
this time without prejudicing the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  The Board will now 
consider whether the veteran is entitled to service 
connection for PTSD.  

Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2007).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  

Further, service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113 (b) (West 2002); 38 C.F.R. § 3.303(d) (2007).  
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) 
medical evidence establishing a link between current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.304(d),(f) 
(2007); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

On the other hand, if it is determined that a veteran did not 
engage in combat with the enemy, or the claimed stressor is 
not related to combat, then the veteran's testimony alone 
does not suffice to establish the occurrence of the alleged 
stressor; instead, the veteran must corroborate his testimony 
by credible supporting evidence.  See Stone v. Nicholson, 480 
F.3d 1111 (2007) (finding no error in Board determination 
that a non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those 
statements").   See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence does not show 
that the veteran actually engaged the enemy in combat.  
VAOPGCPREC 12-99.  The veteran's DD Form 214 does not reflect 
that he received any awards, citations, or decoration 
denoting having served in combat in Vietnam.  The evidence in 
its entirety does not show that the veteran's unit directly 
participated in combat with the enemy. 

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304.  

The veteran claims that he is entitled to service connection 
for PTSD because of in-service stressful events that occurred 
during his active duty service in Vietnam from September 1971 
to April 1972.  Specifically, the veteran has reported in 
writing, during treatment, and at the personal hearings that 
his base was subjected to attacks; he encountered small arms 
fire and convoy ambushes; and that he witnessed a member of 
his battalion being held ransom.  

As an initial matter, the Board notes that the service 
medical records reflect no psychiatric complaints or 
treatment.  At the time of military discharge, the 
psychiatric evaluation was normal.  

In this case, the veteran had active duty service from April 
1971 to April 1972, including service in the Republic of 
Vietnam from September 9, 1971 to April 21, 1972.  The 
veteran's DD Form 214 and service personnel records show that 
his military occupational specialty was a supply clerk, and 
that he earned the Vietnam Campaign Medal, National Defense 
Service Medal, and Vietnam Service Medal.

The "incidents" or "enemy activities" were reported in the 
unit histories detailed in a response from the JSRRC dated in 
January 2005.  This report verified that there were various 
mortar attacks and multiple rocket attacks on the veteran's 
base during November 1971 to April 1972, while the veteran 
was assigned to the 196th Infantry Brigade (196th Inf Bde) at 
Da Nang.  

Specifically, the report details that there was an increase 
in enemy activity in January 1972 and that on February 9, 
1972, the base received its heaviest bombardment of the war.  
The report also confirmed that there were additional rocket 
attacks during April 1972, which resulted in casualties.  

At the hearing, the veteran testified about an attack at Da 
Nang in early 1972.  In addition, his statement received in 
June 2005, indicates that while stationed at Da Nang between 
1971-72, he encountered mortar attacks and received small 
arms fire frequently with deadly results.  

Given that the veteran was assigned to the 196 Inf. Bde, the 
JSRRC report that the 196th Inf. Bde's main base camp was 
located at Da Nang, and that Da Nang came under heavy fire at 
the time he was there, it is reasonable to conclude that he 
was exposed during service to stressful events of mortar 
attacks, rocket attacks, and small arms fire, which resulted 
in casualties.  While it is not clear that the veteran's unit 
was at the airbase at the time, there is nothing to show that 
his unit was not present during the time of heavy fire.  

Based on this evidence, the Board finds that the reported in-
service stressful events of mortar and rocket attacks at the 
veteran's base has been verified.  In so finding, the Board 
has considered Pentecost v. Principi, 16 Vet. App. 124 
(2002), wherein the Court pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the claimants own personal involvement, is not necessary.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  Resolving 
reasonable doubt on this question in the veteran's favor, the 
Board finds that reported stressors occurred; therefore, the 
stressful events are considered verified by the evidence of 
record.  

As to the issue of the fellow solider held for ransom and 
convoy ambushes, this was not verified by the JSRRC report.  
Nonetheless, in this case, the service department records 
verify that the veteran was a member of the 196th Infantry 
Brigade at Da Nang from November 1971 to April 1972 and the 
JSRRC report confirmed that the base in Da Nang experienced 
heavy fighting during that period.  This finding alone is 
sufficient verification of his alleged exposure to stressful 
events during military service. 

Having determined that the record contains credible 
supporting evidence that the claimed in-service stressors 
occurred, the Board will consider whether the veteran has a 
current diagnosis of PTSD and medical evidence establishing a 
link between current symptoms and an in-service stressor. 

VA outpatient treatment records from 1999-2001 reveal that 
the veteran reported multiple stressors regarding his service 
in Vietnam, which were attributed to PTSD.  In a February 
2005 VA examination and evaluation for PTSD, the veteran was 
diagnosed with chronic PTSD and classical psychosocial 
impairment related to PTSD.  Therefore, the Board finds that 
there is competent medical evidence of record supporting a 
current diagnosis of PTSD.  

On the question of whether the veteran's current diagnosis of 
PTSD is related to military service, the record reflects 
competent medical diagnosis of PTSD that has been attributed 
at least in part to the verified in-service stressful events 
during the veteran's Vietnam service.  VA treatment records 
from 1999-2001 reflect a history of psychiatric symptoms, 
including nightmares, restless sleeping, and relationship 
struggles since Vietnam that were indicated by the treating 
professional to be PTSD symptoms.  

The February 2005 VA examination report reflects a diagnosis 
of long-standing PTSD and classical psychosocial impairment 
over the years related to PTSD based on the history of in-
service stressful events in Vietnam.  Specifically, the 
examiner related that the veteran witnessed fatalities, 
encountered infiltrators at his base, and was exposed to 
significant fire attacks.  Therefore, the medical evidence 
establishes that the veteran's current diagnosis of PTSD is 
related to active duty service.  

In sum, the record shows verified in-service stressful 
events, a diagnosis of PTSD, and medical evidence 
establishing a link between current symptoms and verified in-
service stressors.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the veteran's diagnosed PTSD was incurred in 
service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is granted. 



___________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


